MULTIPLE CLASS PLAN on behalf of FRANKLIN WORLD PERSPECTIVES FUND This Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board members of FRANKLIN TEMPLETON INTERNATIONAL TRUST (the “Investment Company”) for its series, Franklin World Perspectives Fund (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund, the Fund and the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund. 1. The Fund shall publicly offer four classes of shares, to be known as Class A Shares, Class C Shares, Class R Shares and Advisor Class Shares. 2. Class A Shares shall carry a front-end sales charge ranging from 0% - 5.75%, and Class C Shares, Class R Shares and the Advisor Class Shares shall not be subject to any front-end sales charges. 3. Class
